Citation Nr: 0200590	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  99-19 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Evaluation of actinic keratosis, rated as 10 percent 
disabling from July 22, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The RO has indicated that the veteran had active military 
service from May 1954 until May 1957, and from December 1960 
until December 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 RO rating decision that 
awarded service connection for actinic keratosis and assigned 
a 10 percent disability rating.  The United States Court of 
Appeals for Veterans Claims (Court) has held that an appeal 
from an original award, such as the veteran's, does not raise 
the question of entitlement to an increased rating, but 
instead is an appeal of an original rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Consequently, the Board has 
characterized the rating issue on appeal as a claim for a 
higher evaluation of an original award.  Analysis of such an 
issue requires consideration of the rating to be assigned 
effective from the date of award of service connection--in 
this case, July 22, 1998.


REMAND

In this case, the Board finds that further evidentiary 
development is required for several reasons.  Review of the 
claims file reveals the following.  The veteran was granted 
service connection for actinic keratosis in a rating decision 
dated in January 1999, and was assigned an evaluation of 10 
percent effective from July 22, 1998.  The veteran expressed 
disagreement with the initial disability rating in a June 
1999 statement, and thereby initiated the instant appeal.  
The veteran subsequently filed a claim for service connection 
for skin cancer.  By rating decision in August 1999, the RO 
continued the 10 percent rating for actinic keratosis, and 
denied service connection for skin cancer.  In his September 
1999 substantive appeal for a higher initial disability 
rating for actinic keratosis, the veteran also expressed 
disagreement with the August 1999 rating decision on the 
issue of service connection for skin cancer.  However, no 
statement of the case (SOC) addressing the service connection 
issue was thereafter prepared.  In situations such as this, 
the Court has held that the Board should remand the matter to 
the RO for the issuance of a SOC.  See, e.g., Manlincon v. 
West, 12 Vet. App. 238 (1999).

In addition, during the pendency of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) became effective.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  Besides eliminating the requirement that a claimant 
submit evidence of a well-grounded claim, this liberalizing 
legislation also redefined the obligations of VA with respect 
to the duty to assist, and superceded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is now applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  See 38 U.S.C.A. § 5107 note (West 
Supp. 2001).  

The VCAA requires VA to notify the claimant and the 
claimant's representative of information required to 
substantiate a claim.  The new law also establishes a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or to obtain 
a medical opinion in cases where such evidence is necessary 
to make a decision.  The evidentiary development sought 
below, including the need to acquire treatment reports, a 
medical examination, and a medical opinion, is in part 
requested to comply with the VCAA. 

A review of the record discloses that the veteran's service 
medical records and service separation records are not 
associated with the claims file, although it appears they 
once were contained in the file.  (Rating decisions refer to 
service medical records and the veteran's periods of 
service.)  There is no explanation as to why these records 
are no longer associated with the claims file.  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
See 38 C.F.R. § 4.1 (2001); Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  Consistent with the facts found, the 
award of original ratings may be higher or lower for segments 
of time under review on appeal, i.e., the rating may be 
"staged."  See Fenderson, 12 Vet. App. 119.  As such, 
because this appeal is from the initial rating assigned upon 
award of service connection, the entire body of evidence is 
for consideration. Therefore, the Board is of the opinion 
that an attempt should be made by the RO to locate the 
veteran's service medical records and his service separation 
records prior to further appellate review.

Additionally, there are also private medical records that 
should be associated with the claims file.  The record 
indicates that the veteran may have been treated by Joseph G. 
Pittman, M.D. for skin problems, including cancer, as 
evidenced by a June 1999 note from Dr. Pittman.  As actinic 
keratosis may give rise to skin cancer, treatment records 
from Dr. Pittman are pertinent in evaluating the veteran's 
service-connected actinic keratosis.  See Dorland's 
Illustrated Medical Dictionary 267, 879 (28th ed. 1994).  
Additionally, as stated earlier, the evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history.  See 38 C.F.R. § 4.1; Schafrath, 1 Vet. App. 
at 592.  However, the record does not indicate that Dr. 
Pittman's treatment records were requested or associated with 
the file.  Therefore, as these private medical records are 
pertinent to the evaluation of the veteran's actinic 
keratosis, the RO should attempt to associate these medical 
records with the claims file.

Furthermore, an additional VA examination is necessary as the 
medical evidence of record is inadequate for evaluating the 
veteran's service-connected actinic keratosis.  A VA 
examination was performed in October 1998, and the veteran 
was diagnosed with actinic keratosis at that time.  The 
examiner noted that the veteran's skin problem affecting the 
back of his neck did not appear to be malignant.  Although 
the record suggests that the veteran subsequently developed 
skin cancer at the site of the actinic keratosis, the record 
is unclear as to whether any skin cancer the veteran 
developed was a natural progression of the actinic keratosis 
that should be considered in rating his service-connected 
disability.  Therefore, to properly evaluate the veteran's 
actinic keratosis, and in particular, to determine if the 
veteran's actinic keratosis increased in severity, the Board 
is of the opinion that another examination of the veteran is 
necessary.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  

2.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him treatment for his actinic 
keratosis.  After obtaining any 
necessary authorization(s), the RO 
should obtain and associate those 
records with the claims file.  Records 
from Joseph G. Pittman, M.D., should be 
specifically sought.  

3. The RO should attempt to verify the 
veteran's period(s) of active military 
service.  The RO should also search for 
the veteran's service medical records 
which apparently were a part of the 
veteran's claims file at one time.  If 
there are no such records found, or if 
the veteran's service cannot be verified, 
the claims file should be clearly 
documented to that effect.

4.  After completion of these actions, 
the veteran should be afforded an 
examination of the skin on his face, 
arms, and neck to assess the severity of 
his service-connected actinic keratosis.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner should make 
all findings necessary to determine the 
current severity of the veteran's 
service-connected disability.  

(a)  Specifically, the examiner should 
expressly state whether the veteran has 
skin cancer, and if skin cancer is 
diagnosed, the examiner should note the 
type or form of skin cancer diagnosed.  
If the veteran is diagnosed with skin 
cancer, the examiner also should 
specifically state whether the skin 
cancer is a manifestation or 
continuation of the veteran's diagnosed 
actinic keratosis.

(b)  The examiner should also provide 
findings that take into account the 
location, extent, repugnancy, or 
otherwise disabling character of the 
veteran's service-connected disability.  
The examiner should report the extent of 
any exfoliation, exudation, or itching.  
The examiner should note the frequency 
of any exudation or itching.  The 
examiner should also indicate whether 
the veteran's disability is on a 
nonexposed surface or a small area.  The 
examiner should state if the veteran has 
extensive lesions or disfigurement.  If 
disfigurement is noted, the severity 
thereof should be specifically noted, 
especially if involving the eyelids, 
lips, or auricles.  The examiner should 
also state whether the veteran's 
disability is exceptionally repugnant.  
The examiner should note whether the 
veteran has any ulceration or crusting, 
and any systemic or nervous 
manifestations as a result of the skin 
problem.  See 38 C.F.R. §§ 7800, 7806, 
7819 (2001).

5.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

6.  When the above development has been 
completed, the RO should review the 
expanded record and reevaluate the 
veteran's service-connected actinic 
keratosis.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review.

7.  When the additional development is 
completed, the RO should prepare a 
statement of the case on the claim of 
service connection for skin cancer in 
accordance with 38 C.F.R. § 19.29 (2001), 
unless the matter is resolved by granting 
the benefit sought, or by the veteran's 
withdrawal of the notice of disagreement.  
See 38 C.F.R. § 19.26 (2001).  If, and 
only if, a timely substantive appeal is 
received should this matter thereafter be 
returned to the Board for appellate 
review.  See 38 U.S.C.A. § 7105(d) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2001).

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
receives further notice.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

